DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 Applicant’s arguments, see page 7, filed 21 December 2021, with respect to claim objection for claim 10 and 112 rejecrtions have been fully considered and are persuasive in view of amendment.  The objection and 112 rejections of 21 September 2021 has been withdrawn. 
Applicant’s arguments with respect to amended claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
	
Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Huang,” US 2005/0100202 (hereinafter Huang) and in view of “Griswold et al.,” US 2009/0092303 (hereinafter Griswold), and “Griswold et al.,” US 2008/0278160 (Griswold 160), and “Zbilut et al.,” US 2005/0271297 (hereinafter Zbilut). 
Regarding to claim 1, Huang teaches a method for accelerated magnetic resonance imaging (MRI) scan, the method comprising:
acquiring original under-sampled k-space data from an MRI scan on a subject over a period of time (acquiring plurality of k-space data sets corresponding plurality of MRI scans taken over a corresponding plurality of time periods [0015], [0028], under-sampled k-space [0084]);
reconstructing multiple time spaced scout frames from the original under-sampled k- space data (reconstructing a sequence of MRI images from the acquired plurality of k-space data sets [0016]);
identifying static tissue voxels that represent static tissue of the subject in the multiple time spaced scout frames ([0023], determining slow-moving regions [0029], [0032]);
converting the static tissue image to k-space to generate static k-space data ([0018], [0024], projecting back into k-space through the FFT [0029]);
Huang does not explicitly disclose following limitations:
Generating a static tissue image from the static tissue voxels 
removing the static k-space data from the original under-sampled k-space data to generate under-sampled dynamic k-space data;
reconstructing a dynamic tissue image from the under-sampled dynamic k-space data and combining the static tissue image and the dynamic tissue image to generate a final image.
However, in the same field of endeavor in accelerated dynamic parallel magnetic resonance imaging, Griswold teaches acquiring undersampled k-space data sets ([0066]), creating a static data set ([0067]), and creating a dynamic data set from subtracting the composite data set from a frame of interest ([0068]), and reconstructing a static image from the static portion data, and dynamic image from the dynamic portion data ([0072]), and producing a final image by combining dynamic image and the static image ([0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reconstruction process as taught by Huang to incorporate teaching of Griswold, since separating static and dynamic portion of the image and reconstructing the final image was well known in the art as taught by Griswold.  One of ordinary skill in the art could have combined the elements of 
The examiner notes that Huang discloses examining pixels, rather than claimed voxels. However, the examiner submits that Huang teaches examining pixel variations and further incorporates Griswold 160 which discloses image reconstruction process for dynamic parallel magnetic resonance imaging system can be used for both 2D (pixels) and 3D (voxels) acquisitions and/or reconstructions ([0030] and [0062]-[0063]). 
Thus, Huang and Griswold can use three dimensional reconstruction parameters ([0015]) taught by Griswold 160 to acquire 3D data (voxels), in order to reconstruct images based on the 3D image data ([0030], [0062]-[0063]). 
Huang and Griswold do not explicitly disclose amended limitation of “wherein the period of time is selected to capture the dynamic tissue in a different place in its movement path.”
However, in the analogous field of endeavor in image analysis of MR data, Zbilut teaches analyzing spatial distributions of time variable signals, analyzing signals from the different area or volume elements, developing a spatial picture of the time dependent changes ([0063]-[0064]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reconstruction process as taught by Huang to incorporate teaching of Zbilut since analyzing signals from different area or volume elements over the period of time was well known in the art as taught by Zbilut.  One of ordinary skill in the art could have combined the elements of modifying with constraints in image and k-space domains, as claimed by Huang with no change in their respective functions, by configuring the imaging system to acquire scans in different area or volume elements over the time, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide spatial distribution of time dependent changes of dynamic system (biological system) ([0063]-[0064]), and there was reasonable expectation of success.
Regarding to claim 2, Huang, Griswold, Zbilut, and Griswold 160 together teach all limitations of claim 1 as discussed above. 
Huang further teaches following limitations of identifying the static tissue voxels comprises:
comparing signal variation of each voxel between the multiple time spaced scout frames with a threshold value ([0028]-[0029] and [0032]);
determining a particular voxel to be static tissue voxel in response to the signal variation of the particular voxel being less than the threshold value ([0028]-[0029] and [0032])
The examiner notes that Huang discloses examining pixels, rather than claimed voxels. However, the examiner submits that Huang teaches examining pixel variations 
Thus, Huang and Griswold can use three dimensional reconstruction parameters ([0015]) to acquire 3D data (voxels), and reconstruct images based on the 3D image data ([0030], [0062]-[0063]). 
Regarding to claims 4-8, Huang, Griswold, Zbilut, and Griswold 160 together teach all limitations of claim 1 as discussed above.
For claim 4, Huang teaches wherein the multiple time spaced scout frames are approximately evenly temporally spaced ([0041] equally spaced, [0107], Figured 5A, 20 images per heartbeat [0103]). 
For claim 5, Huang teaches wherein reconstructing a dynamic tissue image from the under- sampled dynamic k-space data comprises using a data completion reconstruction method synthesizing unsampled data in k-space or a transformed data domain ([0006]-[0007], and [0035]
For claim 6, Huang teaches wherein the data completion reconstruction method comprises k-t auto-calibrating parallel imaging (k-t GRAPPA [0033], GRAPPA autocalibration [0110]). 
For claim 7, further comprising: identifying a set of coil channels which do not contribute significantly to the dynamic k- space data; and eliminating signals from the coil channels from reconstructing the dynamic tissue image (coil sensitivity information [0046], compress the data into a fewer number of channels and 
For claim 8, Huang teaches wherein the MRI scan is performed on a heart of the subject ([0011], [0037], and [0119]). 
Regarding to claim 9, Huang teaches a magnetic resonance imaging (MRI) system, the system comprising: 
coil channels ([0048] multiple channel coil) configured to acquire original under-sampled k-space data from an MRI scan on a subject over a period of time (acquiring plurality of k-space data sets corresponding plurality of MRI scans taken over a corresponding plurality of time periods [0015], [0028], under-sampled k-space [0084]); and 
a processor configured to: 
reconstruct multiple time spaced scout frames from the original under-sampled k- space data (reconstructing a sequence of MRI images from the acquired plurality of k-space data sets [0016]); 
identify static tissue voxels that represent static tissue of the subject in the multiple time spaced scout frames ([0023], determining slow-moving regions [0029], [0032]); 
convert the static tissue image to k-space to generate static k-space data ([0018], [0024], projecting back into k-space through the FFT [0029]);
Huang does not explicitly disclose following limitations of the processor configured to:
Generate a static tissue image from the static tissue voxels 
remove the static k-space data from the original under-sampled k-space data to generate under-sampled dynamic k-space data;
reconstruct a dynamic tissue image from the under-sampled dynamic k-space data and combining the static tissue image and the dynamic tissue image to generate a final image.
However, in the same field of endeavor in accelerated dynamic parallel magnetic resonance imagingsystem, Griswold teaches acquiring undersampled k-space data sets ([0066]), creating a static data set ([0067]), and creating a dynamic data set from subtracting the composite data set from a frame of interest ([0068]), and reconstructing a static image from the static portion data, and dynamic image from the dynamic portion data ([0072]), and producing a final image by combining dynamic image and the static image ([0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reconstruction process as taught by Huang to incorporate teaching of Griswold, since separating static and dynamic portion of the image and reconstructing the final image was well known in the art as taught by Griswold.  One of ordinary skill in the art could have combined the elements of modifying with constraints in image and k-space domains, as claimed by Huang with no change in their respective functions, by incorporating separation logic disclosed by Griswold ([0085]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to reduce noise enhancement as 
The examiner notes that Huang discloses examining pixels, rather than claimed voxels. However, the examiner submits that Huang teaches examining pixel variations and further incorporates Griswold 160 which discloses image reconstruction process for dynamic parallel magnetic resonance imaging system can be used for both 2D and 3D acquisitions and/or reconstructions ([0030] and [0062]-[0063]). 
Thus, Huang and Griswold can use three dimensional reconstruction parameters ([0015]) to acquire 3D data (Voxels), and reconstruct images based on the 3D image data ([0030], [0062]-[0063]). 
Huang and Griswold do not explicitly disclose amended limitation of “wherein the period of time is selected to capture the dynamic tissue in a different place in its movement path.”
However, in the analogous field of endeavor in image analysis of MR data, Zbilut teaches analyzing spatial distributions of time variable signals, analyzing signals from the different area or volume elements, developing a spatial picture of the time dependent changes ([0063]-[0064]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reconstruction process as taught by Huang to incorporate teaching of Zbilut since analyzing signals from different area or volume elements over the period of time was well known in the art as taught by Zbilut.  One of ordinary skill in the art could have combined the elements of modifying with constraints in image and k-space domains, as claimed by Huang with no change in their 
Regarding to claim 10, Huang, Griswold, Zbilut, and Griswold 160 together teach all limitations of claim 9 as discussed above. 
Huang further teaches following limitations of identifying the static tissue voxels comprises:
comparing signal variation of each voxel between the multiple time spaced scout frames with a threshold value ([0028]-[0029] and [0032]);
determining a particular voxel to be static tissue voxel in response to the signal variation of the particular voxel being less than the threshold value ([0028]-[0029] and [0032])
The examiner notes that Huang discloses examining pixels, rather than claimed voxels. However, the examiner submits that Huang teaches examining pixel variations and further incorporates Griswold 160 which discloses image reconstruction process for dynamic parallel magnetic resonance imaging system can be used for both 2D and 3D acquisitions and/or reconstructions ([0030] and [0062]-[0063]). 
Thus, Huang and Griswold can use three dimensional reconstruction parameters ([0015]) to acquire 3D data (Voxels), and reconstruct images based on the 3D image data ([0030], [0062]-[0063]). 
Regarding to claims 12-16, Huang, Griswold, Zbilut, and Griswold 160 together teach all limitations of claim 1 as discussed above.
For claim 12, Huang teaches wherein the multiple time spaced scout frames are approximately evenly temporally spaced ([0041] equally spaced). 
For claim 13, Huang teaches wherein reconstructing a dynamic tissue image from the under- sampled dynamic k-space data comprises using a data completion reconstruction method synthesizing unsampled data in k-space or a transformed data domain ([0006]-[0007], and [0035]
For claim 14, Huang teaches wherein the data completion reconstruction method comprises k-t auto-calibrating parallel imaging (k-t GRAPPA [0033]). 
For claim 15, further comprising: identifying a set of coil channels which do not contribute significantly to the dynamic k- space data; and eliminating signals from the coil channels from reconstructing the dynamic tissue image (coil sensitivity information [0046], compress the data into a fewer number of channels and reconstruct the image, which involves using signal from the channels to reconstruct the image [0048], and [0084], [0113])
For claim 16, Huang teaches wherein the MRI scan is a cardiac MRI scan ([0011], [0037], and [0119]). 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Griswold, Griswold 160 and Zbilut as applied to claims 2 and 10 above, and further in view of “Li et al.,” US 2014/0035576 (hereinafter Li, foreign appl. Date 08/06/2012). 
Regarding to claims 3 and 11, Huang, Griswold, Zbilut, and Griswold 160 together teach all limitations of claims 1 and 9 as discussed above.
Huang, Griswold, Zbilut, and Griswold 160 do not explicitly teach that the signal variation is a normalized variation as claimed.
However, in the same field of endeavor in accelerating MRI, Li discloses that comparing signal variation wherein the signal intensity is normalized ([0020]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reconstruction process as taught by Huang to incorporate teaching of Li, normalizing the signal intensity was well known in the art as taught by Li.  One of ordinary skill in the art could have combined the elements of modifying with comparing the variation of the pixels to a threshold, as claimed by Huang with no change in their respective functions, by normalizing the variation into 0-1.0 as taught by Li, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to produce more information from the normalization ([0021]), and there was reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/PATRICIA J PARK/Primary Examiner, Art Unit 3793